WALKER, Circuit Judge.
This is an appeal from a decree sustaining an attack by a trustee in bankruptcy on transfers of property made by the bankrupt, when he was insolvent, to his father’, the appellant, a little more than four months prior to the filing of the bankruptcy petition, on the ground that such transfers were made and accepted with intention to delay or defraud the bankrupt’s creditors. The court’s finding and decree were in accordance with a master’s report, exceptions to which were overruled. The decree is complained of on the ground that the transfers were not shown by evidence adduced to be fraudulent and void as against creditors. We are not of opinion that the evidence was such as to require the conclusion that the transfers in question were valid as against the bankrupt’s creditors. We do not think that- the record would justify us m setting aside the conclusions successively reached by the master and the court. The decree is affirmed.